Title: To Alexander Hamilton from James McHenry, 25 July 1798
From: McHenry, James
To: Hamilton, Alexander



War Department25th July 1798
Sir,

I am directed to inform you that the President of the United States, by, and with the advice and consent of the Senate, has appointed you Inspector General, with the rank of Major General; and to transmit you your commission made out accordingly.
It may be proper to mention that the nominations to the Senate for the General Officers of the established, and provisional army were presented on the same day, and in the order, in which they appear in the annexed list, and that in registering them in this Department, the same order will be observed.
Permit me to add to this information, that, as no command can be immediately given to the general officers, the President conceives they will consider it proper, that the pay and emoluments of their respective commissions ought not to commence previous to their being called into active service; and to flatter myself that all considerations of a private nature will yield to the crisis, and afford me the pleasure of communicating your acceptance to the President.
I am, Sir, with great respect your obdt. Hb Set

James McHenry
Genl. A. Hamilton

